DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 4/7/2022.  Since the previous filing, claims 1, 6, 9, 14, 16, 20, 32-33 and 54 have been amended, claims 10 and 18 have been cancelled and claim 60 has been added.  Thus, claim 1, 2, 4, 6, 7, 9, 12, 14, 16, 19, 20, 21, 24, 25, 32, 33, 52-54 and 56-60 are pending in the application.
In regards to the previous 103 rejections, applicant’s amendments do not overcome the prior art and the rejections have been maintained, modified for the amendments, below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
Claim Interpretation
Claims 1, 6, 9, 14, 16, 20, 32-33 and 54 have been amended to include the limitation of a “preset” administration regimen.  The claims and the specification fail to specifically define what is meant by “preset” in the context of the regimen.  The Merriam-Webster Dictionary defines preset either as “to set in advance” or “something preprogramed into a device” using the example of a radio station.  The claims and the specification to not clarify whether “preset” is intended to mean “prior to any specific instant of use” or “prior to all use” of the device.  Examiner has interpreted as the broadest reasonable interpretation of “prior to any specific instant of use” in the interest of prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7, 14, 21, 24, 25, 32, 33, 53 and 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0018000).
In regards to claim 1, Cameron discloses a system for dynamic definition of a regimen defining parameters for administration of at least one active agent (paragraph 80 line 27-31) to a user from an inhaler device, the system comprising: a server (server 1310) which communicates with a plurality of remote inhaler devices (vapor devices 1302, server may communicate with multiple devices to collect data from other users, paragraph 170), and a plurality of interface devices (communication device 1308 used to link vaporizer device to network or server, paragraph 156, therefore each user would have a communication device), each interface device associated with one of said plurality of remote inhaler devices (account information may be used to determine vapor device 1302 and communication device 1308 are associated together, paragraph 158), the server comprising circuitry configured to: receive from said plurality of remote inhaler devices, over a digital communication network (paragraph 156 line 6-13), input data indicating effects induced in a plurality of users each being treated using a corresponding plurality of said remote inhaler devices (server receives usage information, paragraph 158 and paragraph 170) according to a preset administration regimen associated with each of said plurality of remote inhaler devices, said present administration regimen comprising timing of delivery of said at least one active agent and amounts of said active agent to be delivered to said plurality of users (vapor device contains memory device coupled to the processor which stores program instructions for operation of the device, paragraph 72, new operational parameters may be saved for future use including amount of vaporizable material, paragraph 132, saved parameters may include predefined amount or ratio of material, paragraph 130 line 9-10, factory installed pre-generated recommendations may be stored on device and may include usage patterns related to data categories 1406-1418, paragraph 172, data categories defined, paragraph 170), and personalized adjustments of said preset administration regimen made by one or more of said plurality of users (usage patterns of device used to generate recommendations, paragraph 161); said personalized adjustments including changes in one or both of: timing of delivery of said at least one active agent (chronological usage, frequency of usage, duration of usage, paragraph 231), and amounts of said at least one active agent delivered (paragraph 158 line 2-3 and 10-12); adjust at least one parameter of said preset administration regimen associated with at least one remote inhaler device to a setting selected based on analysis of the received input data (recommendations from the server include alterations (i.e. adjustment) to the use of the device in at least one parameter (i.e. vaporizable substance, dosage or type) and recommendation data is based on usage data, abstract, paragraph 163); automatically generate a plurality of administration regimen options, said plurality of administration regimen options including at least one adjusted administration regimen including said at least one adjusted parameter; communicate the plurality of administration regimen options over the digital communication network to said at least one of said remote inhaler devices of said user (paragraph 147).
While Cameron does not explicitly disclose that the plurality of administration regimen options are suitable to refine effects induced by said at least one active agent in said user; and permit said user of said at least one remote inhaler device to select from between said plurality of administration regimen options based on their own preference, Cameron teaches the ability of the user to select among provided options (paragraph 130 line 4-8) each of which may comprise different types and amounts of vaporizable material (paragraph 130).  As varying the type and amount of materials would reasonably alter the effects of said materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the recommendations of Cameron (which include recommendations to types and amounts of vaporizable material, paragraph 147 line 2-8) to be suitable to refine effects induced by said at least one active agent; and permit a user of said at least one remote inhaler device to select from between said plurality of administration regimen options based on their own preference as this would allow the user to ensure the optimal interaction with the vaporizable substance.
In regards to claim 2, Cameron teaches the device of claim 1 and Cameron further teaches wherein the system is configured to provide the at least one adjusted administration regimen within a time period of at least one selected from a group consisting of: (a) a year or less from receiving the input data on which parameter setting was based; (b) 1 month or less from receiving the input data on which parameter setting was based; (c) any combination thereof (device provides recommendations based on real time usage patterns, paragraph 172).
In regards to claim 4, Cameron teaches the device of claim 2 and Cameron further teaches wherein the time period is shorter than a time period allotted for a treatment plan (device provides recommendations based on real time usage patterns, paragraph 172).
In regards to claim 7, Cameron teaches the device of claim 1 and Cameron further teaches wherein the server sets the at least one parameter of the adjusted administration regimen according to a trend in said personalized adjustments (device uses content based recommendations which choses recommendations based on information regarding user’s previous or current interests, paragraph 151).
In regards to claim 14, Cameron teaches the device of claim 1 and Cameron further teaches wherein the preset administration regimen comprises at least one selected from a group consisting of: a regimen producing one or more of recreational effects and cognitive altering effects (paragraph 80 line 28, see also instant specification which names THC, page 23 line 31).
Although Cameron does not teach that the cannabis is used for recreational use a regimen of medicinal cannabis can be prescribed in an amount that would reasonably still produce one or more recreational effects and cognitive altering effects. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the administration regimen comprises at least one selected from a group consisting of: a regimen producing one or more of recreational effects and cognitive altering effects as taught by Cameron as this would provide an enjoyable user experience.
In regards to claim 21, Cameron teaches the device of claim 1 and Cameron further teaches wherein the input data further includes at least one selected from a group consisting of: past dosage amounts (paragraph 158 line 2-3 and 10-12) past frequency of use, past duration of use, past timing of us (chronological usage, frequency of usage, duration of usage, paragraph 231).
In regards to claim 24, Cameron teaches the device of claim 1 and Cameron further teaches wherein input data is received form at least a portion of the plurality of users (paragraph 170).
In regards to claim 25, Cameron teaches the device of claim 1 and Cameron further teaches wherein the administration regimen defines at least one of a group consisting of: said at least one active substance, dosage amount (type of vaporizable materials include active substances, paragraph 80 line 27-31, recommendations include type of vaporizable materials or mixtures of vaporizable materials or combinations thereof, paragraph 147 line 2-8)
In regards to claim 32, Cameron discloses a method for dynamic definition of a regimen defining parameters for administration of at least one active agent (paragraph 80 line 27-31) to a user from an inhaler device, the method comprising: receiving at a system server (server 1310), in communication with a plurality of remote inhaler devices including at least one remote inhaler device of a user (vapor devices 1302, server may communicate with multiple devices to collect data from other users, paragraph 170), input data communicated over a digital communication network (paragraph 156 line 6-13) from a plurality of inhaler devices (vapor devices 1302, server may communicate with multiple devices to collect data from other users, paragraph 170), said input data indicating effects induced in a plurality of users each being treated said corresponding plurality of inhaler devices (server receives usage information, paragraph 158 and paragraph 170) according to an administration regimen preset in each of said plurality of said remote inhaler device, said preset administration regimen comprises timing of delivery of said at least one active agent and amounts of said active agent (vapor device contains memory device coupled to the processor which stores program instructions for operation of the device, paragraph 72, new operational parameters may be saved for future use including amount of vaporizable material, paragraph 132, saved parameters may include predefined amount or ratio of material, paragraph 130 line 9-10, factory installed pre-generated recommendations may be stored on device and may include usage patterns related to data categories 1406-1418, paragraph 172, data categories defined, paragraph 170); and personalized adjustments of said preset administration regimen made by one or more of said plurality of users (usage patterns of device used to generate recommendations, paragraph 161), said personalized adjustments including one or both of: timing or delivery of said at least one active agent (chronological usage, frequency of usage, duration of usage, paragraph 231) and amounts of said at least one active agent delivered (paragraph 158 line 2-3 and 10-12); adjusting at least one parameter of said preset administration regimen associated with said at least one inhaler device of said user to a setting selected based on analysis of the received input data (recommendations form the server include alterations (i.e.: vaporizable substance dosage or type) to the use of the device and recommendation data based on usage data, abstract, paragraph 163); and automatically generating a plurality of administration regimen options, said plurality of administration regimen options including at least one adjusted administration regimen including said at least one adjusted parameter; communicating the plurality of administration regimen options over the digital communication network to said at least one remote inhaler device of said user (paragraph 147).
While Cameron does not explicitly disclose that the plurality of administration regimen options are suitable to refine effects induced by said at least one active agent; and permit a user of said at least one remote inhaler device to select from between said plurality of administration regimen options based on their own preference, Cameron teaches the ability of the user to select among provided options (paragraph 130 line 4-8) each of which may comprise different types and amounts of vaporizable material (paragraph 130).  As varying the type and amount of materials would reasonably alter the effects of said materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the recommendations of Cameron (which include recommendations to types and amounts of vaporizable material, paragraph 147 line 2-8) to be suitable to refine effects induced by said at least one active agent; and permit a user of said at least one remote inhaler device to select from between said plurality of administration regimen options based on their own preference as this would allow the user to ensure the optimal interaction with the vaporizable substance.
In regards to claim 33, Cameron teaches the device of claim 32 and Cameron further teaches wherein the preset administration regimen comprises at least one selected from a group consisting of: a regimen producing one or more of recreational effects and cognitive altering effects (paragraph 80 line 28, see also instant specification which names THC, page 23 line 31).
Although Cameron does not teach that the cannabis is used for recreational use a regimen of medicinal cannabis can be prescribed in an amount that would reasonably still produce one or more recreational effects and cognitive altering effects. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the administration regimen comprises at least one selected from a group consisting of: a regimen producing one or more of recreational effects and cognitive altering effects as taught by Cameron as this would provide an enjoyable user experience.
In regards to claim 53, Cameron teaches the device of claim 1 and Cameron further teaches wherein reports of said effects are associated with time stamps, which are indexed relative to times of usage of said inhaler device, said time stamp used by said server (server 1404 collects information which includes timestamps for use, paragraph 170 line 25-27, which is then used to maximize user enjoyment of device, paragraph 171 line 8-11).
In regards to claim 56, Cameron teaches the device of claim 1 and Cameron further teaches wherein the at least one adjusted administration regimen is personalized per the user from which said input data was received, said at least one adjusted administration regimen communicated to an inhaler device of that user (recommendations provided based on user’s preference, paragraph 151).
In regards to claim 57, Cameron teaches the device of claim 1 and Cameron further teaches wherein the at least one adjusted administration regimen is communicated to one or more users different than a user from which said input data was received (reconditions provided based on data collected from similar users, paragraph 152).
In regards to claim 58, Cameron teaches the device of claim 1 and Cameron further teaches wherein all of said plurality of administration regimen options are adjusted administration regimens (paragraph 147).
Claim 6, 9, 12 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0018000) as applied above and in further view of Manice (US 2015/0112707).
In regards to claim 6, Cameron teaches the device of claim 1 and Cameron further teaches wherein the server is configured to adjust the at least one parameter by at least one of a group consisting of: adding one or more active agents to the preset administration regimen; removing one or more active agents from the preset administration regimen; increasing or decreasing an amount of at least one active agent delivered in the preset administration regimen (recommendations for changing vaporizable material to a new material or to a new mixture of one or more vaporizable materials, paragraph 147 line 2-8).
Cameron does not teach wherein the server is configured to set the at least one parameter based on effects induced in a portion of the plurality of users, wherein the portion of the plurality of users is selected from the total plurality of users based on similarity of at least one of their characteristic to at least one characteristic of the at least one user of said plurality of users.
However, Manice teaches wherein the server is configured to set the at least one parameter based on effects induced in a portion of the plurality of users, wherein the portion of the plurality of users is selected from the total plurality of users based on similarity of at least one of their characteristic to at least one characteristic of the at least one user of said plurality of users (paragraph 29 line 16-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron such that the server is configured to set the at least one parameter based on effects induced in a portion of the plurality of users, wherein the portion of the plurality of users is selected from the total plurality of users based on similarity of at least one of their characteristic to at least one characteristic of the at least one user of said plurality of users as taught by Manice as this would allow the device to predict effective treatments for users.
In regards to claim 9, Cameron in view of Manice teaches the device of claim 6 and the combination further teaches wherein the similarity of at least one characteristic comprises similar susceptibility to effects produced by the administration regimen (Manice: gathered information allows for identification of similar response to medication, paragraph 29 line 16-25).
In regards to claim 12, Cameron in view of Manice teaches the device of claim 6 and the combination further teaches wherein the similarity of characteristics comprises similarity of at least one of the group consisting of age, sex, weight, and daily level of activity (Manice: identifying trends in age groups, paragraph 29 line 16-25).
In regards to claim 60, Cameron teaches the device of claim 1.
Cameron does not disclose wherein said input data indicating effects received by said server comprise targeted physiological effects and side effects.
However, Manice teaches wherein said input data indicating effects received by said server comprise targeted physiological effects and side effects (user information regarding response collected and collated, paragraph 29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron wherein said input data indicating effects received by said server comprise targeted physiological effects and side effects a taught by Manice as this would allow the device to analyze the effectiveness of the agent and to be alerted to potential adverse events.
Claim 19, 20, 52, 54 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0018000) as applied above and in further view of Davison (US 2013/0276799).
In regards to claim 19, Cameron teaches the device of claim 1.
Cameron does not teach wherein the at least one active agent is extracted by the inhaler device from botanical material, and the input data received from said plurality of remote inhaler devices further includes at least one from among the group consisting of: active agent composition of the botanical material.
However, Davidson teaches wherein the at least one active agent is extracted by the inhaler device from botanical material (paragraph 13 line 2-3), and the input data received from said plurality of remote inhaler devices further includes at least one from among the group consisting of: active agent composition of the botanical material (concentration of active substance provided, paragraph 102 line 6-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron such that the at least one active agent is extracted by the delivery device from a botanical material and that the input data includes active agent composition of the botanical material as taught by Davidson as this would allow the system to provide proper instructions as to the usage of the device to ensure the user takes the correct amount of medications.
In regards to claim 20, Cameron teaches the device of claim 1.
Cameron does not disclose wherein the administration regimen defines use of a combination of differing botanical materials used to treat a particular condition. 
However, Davidson teaches wherein the administration regimen defines use of a combination of differing botanical materials used to treat a particular condition (paragraph 38, paragraph 135 line 4-7, paragraph 151).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron such that the administration regimen defines use of a combination of differing botanical materials used to treat a particular condition as taught by Davidson as this would allow the system to tailor the treatment regimen to suit the need of a particular patient.
In regards to claim 52, Cameron teaches the device of claim 1.
Cameron does not disclose wherein said effects include indications associated with at least one of: a treated symptom, a side effect, a psychoactive condition.
However, Davidson teaches wherein said effects include indications associated with at least one of: a treated symptom (paragraph 386).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron such that said effects include indications associated with a treated symptom as taught by Davidson as this would allow the system to register and respond to user symptoms.
In regards to claim 54, Cameron teaches the device of claim 1.
Cameron does not disclose wherein said at least one parameter of said preset administration regimen comprises a parameter related to extraction of the active agent, including: airflow through a source material from which the active agent is released, a temperature of said source material and/or a time period of extraction.
However, Davidson teaches wherein said at least one parameter of an administration regimen comprises a parameter related to extraction of the active agent, including: a temperature of said source material and/or a time period of extraction (paragraph 102 line 4-9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron such that said at least one parameter of an administration regimen comprises a parameter related to extraction of the active agent, including a temperature of said source material and/or a time period of extraction as taught by Davidson as this would ensure that the user received the greatest benefit from the active agent by extracting it under ideal conditions.
In regards to claim 59, Cameron teaches the device of claim 1.
However, Davidson teaches wherein the at least one active agent comprises one or both of THC and CBD (paragraph 152 line 9-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron such that the at least one active agent comprises one or both of THC and CBD as taught by Davidson as these are known medical substances used to treat a number of medical conditions (Davidson: paragraph 160).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0018000) as applied above and in further view of Zdeblick (US 2009/0076338).
In regards to claim 16, Cameron teaches the device of claim 1 and Cameron further teaches wherein at least one of the parameters of the preset administration regimen is defined by a range of settings wherein the plurality of users receive administration of the preset administration regimen using settings selected form the range (recommendations include type of vaporizable materials or mixtures of vaporizable materials or combinations thereof, paragraph 147 line 2-8, previously selected or adjusted parameters may be saved for future use, paragraph 132).
Cameron does not teach wherein the server sets the at least on parameter of the regimen based on differences in the indicated effects correlated with differences in settings.
However, Zdeblick teaches wherein the server sets the at least on parameter of the regimen based on differences in the indicated effects correlated with differences in settings (system analyzes current regimen settings and effects, physiological data, paragraph 42 line 15-17, in order to determine if change in regimen is necessary, paragraph 42 line 9-19, and according to determination will change settings defining the regimen, paragraph 45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cameron wherein the server sets the at least on parameter of the regimen based on differences in the indicated effects correlated with differences in settings as taught by Zdeblick as this would allow the device to determine the treatment which best suits the user’s needs while mitigating adverse effects.
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.  
As stated in the Claim Interpretation section above, the claims and specification do not define “preset” in such a manner the differentiates between prior to individual uses or all use of the device.  Cameron teaches a device with a memory to store operational instructions and the capacity to alter and save new operational parameters and therefore could read on both circumstances. 
Regarding new claim 60, see new rejection entered above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785